DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 7-13) in the reply filed on February 24, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a pads deployed event alert” it is unclear if this is related to the “electrodes” recited in the claims, “electrode pads” or other type of “pads”. Further clarification is requested. 
NOTE: Specification recites “electrode pads”. Examiner recommends clarifying “pads” to “electrode pads” in accordance with the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US Patent Publication 20130317560 A1).
As to claim 7, Barnes et al. discloses a single use automated external defibrillator (AED) device comprising: a battery (power source; e.g., paragraph 52); a pair of electrodes (depicted as 104, 108 and 304, 308 in Figures 1 and 3, respectively; also see paragraphs 31, 42 and 45); a wireless communication module (communications module 390) for communicating with a central monitoring server (e.g., paragraph 56; since the communication module can communicate with other machines, the examiner considers the wireless communication module to be capable for communicating with a central monitoring server); a hardware memory module (memory, depicted as 338 in Figure 3) comprising a use state database and a criteria database (e.g., paragraph 51); an event monitoring module (detection module; depicted as 332 in Figure 3; also see paragraph 47) in communication with the hardware memory 
As to claim 8, Barnes et al. discloses at least one external port for removably coupling the pair of electrodes to the AED (e.g., paragraph 42).
As to claim 13, Barnes et al. discloses the wireless communication module is in communication with the alert module (e.g., paragraphs 56-67 and Figure 4), the wireless communication module configured to transmit the AED use state to a central monitoring server (e.g., paragraphs 67-56 and Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent Publication 20130317560 A1) in view of Covey et al. (US Patent Publication 20050277991 A1)
Barnes et al. discloses “operation 806 generates an alarm when the medical device is about to be used and the assessed readiness state value is below a threshold level. Assessing a value for a readiness state may include determining an age of at least one consumable device used in association with the medical device, such as pads or batteries. The assessment may also include determining a charge level of the battery. The assessment may also include determining how recently the medical device has been serviced or updated, such as by accessing a maintenance log of the medical device” (paragraph 74).
Barnes et al. additionally discloses “the status detector 440 may include user programmable settings 448 so that a user may set conditions for which the alarm system 425 would trigger an alarm to alert the user. When the user sets his or her own user programmable settings 448, the status detector 440 modifies the ready-state determination based on the user programmable settings. Functions of the status detector 440 may be effected by functions of a microprocessor of the medical device 400” (paragraph 60). 
Therefore, Barnes et al. discloses the alert module is further configured to issue an alert based on a threshold criteria stored in a database (e.g., paragraphs 60, 63, 74 and 76), but does not explicitly disclose the “alert based upon a sensed number of times that the electrode pair has been deployed as compared to a pads deployed event alert threshold criteria that is stored in the criteria database, and further wherein the pads deployed event alert threshold criteria is 
Furthermore, since the electrodes of the modified Barnes et al. are intended for single use, such alarm for the operation status after deployment (see Covey et al.) would indicate that the electrodes are not suitable for re-use or a use threshold more than one (i.e., two).
Additionally, as to claim 13, the modified Barnes et al. discloses “the alert may be presented locally, such as by an audible or visual alarm, or may be transmitted to a remote receiver such as a central station”(Covey et al., paragraph 81).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Barnes et al. (US Patent Publication 20130317560 A1) in view of Lyster et al. (US Patent Publication 20030055459 A1). 
Barnes et al. discloses applying a shock with a predetermined energy shock (e.g., paragraphs 31 and 34). Barnes et al. discloses the invention substantially as claimed with a predetermined energy shock, but does not explicitly disclose the amount of Joules per shock the battery delivers. Lyster et al. discloses waveform energy shocks having an energy of 150 Joules which are appropriate for adults (e.g., paragraphs 45 and 48; also see Abstract and claim 1 on page 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the defibrillation shock pulses of Barnes et al. had an energy of 
Furthermore, a battery of the modified Barnes et al. that administers at least one 150 Joules shock would meet the requirement of being sized “to deliver no more than five shocks of 150 Joules per shock” since one shock is less than, or no more than, five shocks.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent Publication 20130317560 A1) in view of Morgan et al. (US 6,154,673). 
Barnes et al. discloses the invention substantially as claimed with a user interface (e.g., paragraphs 64-66 and Figure 6) in communication with the alert module but does not explicitly disclose the user interface is configured to generate a notification request to deactivate the AED and to receive a deactivation command. Morgan et al. discloses a user interface (depicted in Figure 4a) having an on/off power button (depicted as 402 in Figure 4a). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user interface of Barnes et al. to incorporate an on/off button on the user interface as disclosed by Morgan et al. in order to provide the predictable results of regulating the operation (activation and deactivation) of the medical device. Furthermore, on/off power buttons or switches are extremely well known in the medical device art.  
As to claim 12, the modified Barnes et al. discloses a processor in communication with the user interface, the processor configured to deactivate the AED responsive to the received deactivation command (e.g., Morgan et al., Figures 1 and 5).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792